     Case 3:19-cv-00471-CHL Document 27 Filed 10/20/20 Page 1 of 5 PageID #: 72




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:19-CV-471-CHL


ROGER HAMILTON,                                                                       Plaintiff,

v.

COMMISSIONER OF SOCIAL SECURITY,                                                   Defendant.

                          MEMORANDUM OPINION AND ORDER

         Before the Court is the Motion to Dismiss filed by Defendant the Commissioner of Social

Security. (DN 25.) Plaintiff Roger Hamilton (“Hamilton”) did not file a response to the motion.

Therefore, this matter is ripe for review. The Parties have consented to the jurisdiction of a

Magistrate Judge to enter judgment in this case with direct review by the Sixth Circuit Court of

Appeals in the event an appeal is filed. (DN 13.)

         For the reasons set forth below, the Commissioner’s Motion to Dismiss (DN 25) is

GRANTED.

I.       BACKGROUND

         On June 28, 2019, Hamilton filed a complaint seeking review of the final decision of the

Commissioner regarding his claim for Social Security retirement benefits. (DN 1.) In relevant

part, Hamilton contended:

                4.     Claimant filed his application for Disability Retirement Insurance
         Benefits on March 26, 2012.

         ...

                 11.    A new hearing was held before the ALJ on June 12, 2018, and on
         October 5, 2018[,] the ALJ issued a Fully Favorable Decision concluding that “[t]he
         Claimant[’]s benefits are not subject to reduction under the [Windfall Elimination
         Provision [(“WEP”)] given his employment as a duel [sic] status technician with
         the Air National Guard.”
  Case 3:19-cv-00471-CHL Document 27 Filed 10/20/20 Page 2 of 5 PageID #: 73




                 12.    On December 4, 2018[,] the Appeals Council notified Mr. Hamilton
        that it was reviewing the ALJ’s decision.

                13.   On May 9, 2019[,] the Appeals Council erroneously decided that
        “[t]he Claimant’s retirement benefits are subject to computation under 20 C.F.R.
        404.213 and the [WEP] in Section 215(a)(7)([A]) of the Social Security Act.

               14.      The Claimant’s service in the Kentucky Air National Guard, for
        which his civil service pension is paid, falls squarely under the definition of service
        as a member of a “uniformed service” as such term is defined under Section 210 of
        the Social Security Act. Among other items of evidence, the Administrative Law
        Judge properly considered the following:

                        (a)    From 1975 until his retirement in 2008, the Claimant was
                required to wear, and he in fact wore a uniform appropriate for his branch
                of the Armed Forces, was subject to military supervision and discipline, was
                required to maintain military physical fitness qualifications and was subject
                to being called to active duty service in the United States Air Force; [and]

                        (b)     As a result of (PL 90-486) Claimant was required to be
                enlisted as a uniformed member of the Air National Guard as a condition of
                employment as an Aircraft Maintenance mechanic.

(DN 1, at PageID # 2-4.)           Hamilton’s Complaint requested that the Court reverse the

Commissioner’s decision and “remand this matter to the Social Security Administration with

instructions that Claimant’s benefits are not subject to reduction under the Windfall Elimination

Provision, and with the direction that the Social Security Administration reimburse Claimant for

all amounts by which [h]is Social [S]ecurity benefits have been reduced . . .,” as well as other

alternative forms of relief. (Id. at 4-5.)

        On September 10, 2019, the Commissioner filed a Motion to Stay this matter pending a

decision by the United States Court of Appeals for the Sixth Circuit in the matter of Babcock v.

Commissioner of Social Security because the Commissioner contended that case involved the same

issue raised by Hamilton’s Complaint. (DNs 10, 11.) Hamilton did not file a response or objection

to the Motion to Stay, and on October 31, 2019, the Court stayed the instant case pending a decision

in Babcock. (DN 14.) On May 11, 2020, the Sixth Circuit issued a decision in Babcock. Babcock



                                                  2
  Case 3:19-cv-00471-CHL Document 27 Filed 10/20/20 Page 3 of 5 PageID #: 74




v. Comm’r of Soc. Sec., 959 F.3d 210 (6th Cir. 2020). On June 24, 2020, the Commissioner filed

the instant motion to dismiss based on the Sixth Circuit’s ruling in Babcock in lieu of his answer

and the certified electronic copy of the administrative record.

II.    STANDARD OF REVIEW

       To survive a motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In addressing the motion, “the district court must accept all

of the allegations in the complaint as true, and construe the complaint liberally in favor of the

plaintiff.” Lawrence v. Chancery Court of Tenn., 188 F.3d 687, 691 (6th Cir. 1999) (citing Miller

v. Currie, 50 F.3d 373, 377 (6th Cir. 1995)). Even so, the Court need not accept a party’s “bare

assertion of legal conclusions.” Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir.

1995) (citation omitted).

III.   DISCUSSION

       The Commissioner contends that the Sixth Circuit’s decision in Babcock precludes

Hamilton’s claim as a matter of law. (DN 25-1, at PageID # 65.) In Babcock, Babcock was

receiving a Civil Service Retirement System pension as a result of his work as a dual status

technician with the Michigan National Guard. Babcock, 959 F.3d at 212-13. As a dual status

technician, Babcock was a “ ‘Federal civilian employee’ . . . ‘assigned to a civilian position as a

technician’ ” as well as a member of the National Guard and “held the appropriate military grade

for his position, wore a uniform that displayed his rank and unit insignia while working, and

attended weekend drills.” Id. (citing 10 U.S.C. § 10216(a)(1); 32 U.S.C. § 709(b), (e); and 32

U.S.C. § 502(a)). When Babcock applied for Social Security retirement benefits, his benefits were




                                                  3
  Case 3:19-cv-00471-CHL Document 27 Filed 10/20/20 Page 4 of 5 PageID #: 75




reduced pursuant to the application of the Windfall Elimination Provision (“WEP”), 42 U.S.C. §

415. 42 U.S.C. § 415. The WEP was designed to eliminate an unintended benefit to workers

whose careers included both covered employment for which they paid Social Security taxes and

non-covered employment for which they were exempt from Social Security taxes. See Peterson

v. Astrue, 633 F.3d 633, 634 (8th Cir. 2011). Prior to the WEP’s enactment, the Social Security

scheme “did not consider whether [a claimant’s] earnings came from covered or non-covered

employment . . . [such that] beneficiaries that had a split career received both full Social Security

benefits and whatever pension benefits were provided by the non-covered employment.” Id. at

634-35.

       Babcock argued that the uniformed-services exception to the WEP in 42 U.S.C. §

415(a)(7)(A)(III) applied to his civil-service pension based on his work as a dual-status technician

such that his benefits should not be reduced. Babcock, 959 F.3d at 213. However, the Sixth Circuit

held that “the uniformed-services exception d[id] not apply to a civil-service pension based on

employment as a dual-status technician.” Id. at 215. The Sixth Circuit determined that the “plain

text” of the exception was “cabined to payments that [we]re based exclusively on employment in

the capacity or role of a uniformed-services member.” Id. at 216. Because a dual status

technician’s employment was not “based exclusively on employment” performed in a military

capacity, the exception did not apply. Id. at 217.

       Here, Hamilton’s Complaint establishes that he receives a civil service pension for his prior

service as a dual status technician with the Kentucky Air National Guard. (DN 1, at PageID # 3.)

He argued that the Appeals Council erroneously determined that the WEP applied to computation

of his benefits by failing to apply the uniformed services exception to him. (Id.) The facts set

forth in Hamilton’s Complaint fail to distinguish his case in any respect from Babcock, and he did




                                                 4
  Case 3:19-cv-00471-CHL Document 27 Filed 10/20/20 Page 5 of 5 PageID #: 76




not file a response to the Commissioner’s motion arguing otherwise. Accordingly, the Court finds

that Hamilton’s Complaint fails to demonstrate the existence of facts sufficient for the Court to

find that the Commissioner’s final decision is unsupported by substantial evidence. Therefore, the

Commissioner’s motion to dismiss will be granted.

IV.       ORDER

          For the reasons set forth above, IT IS HEREBY ORDERED that the Commissioner’s

Motion to Dismiss (DN 25) is GRANTED.




cc: Counsel of record
      October 19, 2020




                                                5
